11-716-ag
         Wang v. Holder
                                                                                       BIA
                                                                                 Laforest, IJ
                                                                               A088 727 563
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3rd day of May, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROBERT A. KATZMANN,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       YILEI WANG,
14                Petitioner,
15
16                        v.                                    11-716-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Mouren Wu, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Anh-Thu P. Mai-Windle,
27                                     Senior Litigation Counsel; Ann M.
28                                     Welhaf, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Yilei Wang, a native and citizen of China,

 6   seeks review of a January 26, 2011 order of the BIA

 7   affirming the June 29, 2009 decision of Immigration Judge

 8   (“IJ”) Brigitte Laforest denying Wang’s application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     See In re Yilei Wang,

11   No. A088 727 563 (B.I.A. Jan. 26, 2011), aff’g No. A088 727

12   563 (Immig. Ct. N.Y. City Jun. 29, 2009).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       We have reviewed the IJ’s decision as supplemented by

16   the BIA’s decision.     See Yan Chen v. Gonzales, 417 F.3d 268,

17   271 (2d Cir. 2005).    The applicable standards of review are

18   well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

19   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20       Substantial evidence supports the agency’s adverse

21   credibility determination. See Yanquin Weng, 562 F.3d at

22   513. Under the REAL ID Act, which applies to Wang’s


                                     2
 1   application for relief, “an IJ may rely on any inconsistency

 2   or omission in making an adverse credibility determination

 3   as long as the ‘totality of the circumstances’ establishes

 4   that an asylum applicant is not credible.” Xiu Xia Lin v.

 5   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

 6          Here, multiple discrepancies between Wang’s testimony

 7   and his supporting documentary evidence support the IJ’s

 8   finding that Wang was not credible.     Wang testified that he

 9   fell, after running from Chinese family planning officials,

10   and sustained injuries to his right hand, left leg, and left

11   toe.    However, the hospital certificate he submitted did not

12   mention these injuries, but instead stated that Wang

13   suffered entirely different injuries.     Moreover, Wang

14   testified that he did not require surgery for his injuries,

15   yet he submitted a hospital receipt showing an “operation

16   fee”.    As a result of his injuries, Wang testified, he spent

17   two months in the hospital.    However, a letter from his wife

18   stated that he only spent ten days in the hospital.

19          The IJ may have erred in finding that a 2009

20   certificate showing a 1999 intrauterine device (“IUD”)

21   insertion (but not a 2005 insertion) contradicted Wang’s

22   testimony about his wife’s 2005 IUD insertion, as there was


                                    3
 1   no basis in the record to support the IJ’s apparent

 2   assumption that the certificate would refer to both

 3   procedures. However, any error in the IJ’s reliance on this

 4   presumed discrepancy was harmless because the other

 5   discrepancies the IJ identified constitute “ample, error-

 6   free grounds that provide substantial evidence to support

 7   the IJ’s adverse credibility determination.” Singh v. BIA,

 8   438 F.3d 145, 149 (2d Cir. 2006); see also 8 U.S.C.

 9   § 1158(b)(1)(B)(iii).

10       Wang’s explanations for the inconsistencies—that his

11   wife’s letter was inaccurate because of her lack of

12   education and that he, as a layman, could not know what his

13   “operation fee” was for—do not compel a different

14   conclusion.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

15   Cir. 2005) (“A petitioner must do more than offer a

16   plausible explanation for his inconsistent statements to

17   secure relief; he must demonstrate that a reasonable

18   fact-finder would be compelled to credit his testimony.”

19   (internal quotation marks omitted)). Because Wang’s claims

20   for asylum, withholding of removal, and CAT relief were all

21   based on the same factual predicate, the agency’s adverse

22   credibility determination forecloses all relief. See Paul v.

23   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    5